Citation Nr: 0933694	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-07 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a low back injury, with spondylolisthesis of 
L5 on S1, retrolisthesis of L1 on L2, scoliosis, and 
degenerative disc disease (DDD) of the thoracolumbar spine 
from July 19, 1999 to July 8, 2008.

2.  Entitlement to an initial rating in excess of 40 percent 
for residuals of a low back injury, with spondylolisthesis of 
L5 on S1, retrolisthesis of L1 on L2, scoliosis, and DDD of 
the thoracolumbar spine, since July 9, 2008. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son
ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to June 
1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating action in which the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia granted service connection for residuals of 
a low back injury with spondylolisthesis of L5 on S1, 
retrolisthesis of L1 on L2, scoliosis, and DDD of the 
thoracolumbar spine and awarded a 20% evaluation for this 
disorder, effective from July 19, 1999.  During the current 
appeal, and specifically by a November 2008 rating action, 
the RO awarded an increased evaluation for the Veteran's 
service-connected low back disability, effective from July 9, 
2008.  

This appeal has been advanced on the Board's docket.  
38 C.F.R. § 20.900(c) (2008).  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in July 2009.  A transcript of the hearing is of 
record.  At the hearing, the Veteran expressed an intent to 
file a claim for service connection for residuals of a neck 
injury, associated with the same accident which resulted in 
his service-connected residuals of a low back injury.  This 
issue, however, has not been previously adjudicated by the RO 
and is, therefore, referred to the RO for further 
consideration.  


FINDINGS OF FACT

1.  From July 19, 1999 to July 8, 2008, the Veteran's back 
disability was productive of severe functional impairment; 
however, incapacitating episodes having a total duration of 
at least six weeks during the past 12 months, ankylosis, and 
neurological symptoms sufficient to warrant a separate rating 
were not shown.  

2.  Since July 9, 2008, the Veteran's back disability has 
been manifested by complaints of pain and limitation of 
motion; objectively, there is no evidence of incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months or ankylosis; nor are neurological 
symptoms sufficient to warrant a separate rating 
demonstrated.  


CONCLUSIONS OF LAW

1.  From July 19, 1999 to July 8, 2008, the criteria for a 
rating of 40 percent, but no higher, for residuals of a low 
back injury, with spondylolisthesis of L5 on S1, 
retrolisthesis of L1 on L2, scoliosis, and DDD of the 
thoracolumbar spine had been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159 (as amended), 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 
5293 (2002); DCs 5289, 5292, 5293, 5295 (2003); & DCs 5239-
5242 (2008).

2.  Since July 9, 2008, the criteria for a rating in excess 
of 40 percent for residuals of a low back injury, with 
spondylolisthesis of L5 on S1, retrolisthesis of L1 on L2, 
scoliosis, and DDD of the thoracolumbar spine have not been 
met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159 (as amended), 3.321, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, DC 5293 (2002); DCs 5289, 5292, 5293, 5295 (2003); & 
DCs 5239-5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

At the outset, the Board notes that the Veteran is appealing 
the initial disability ratings assigned for his back 
disability.  As such, the claim requires consideration of the 
entire time period involved, and contemplate staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

Initially, the Board notes that the schedular criteria by 
which disabilities of the spine are rated changed during the 
pendency of the appeal.  Specifically, on September 23, 2002, 
a change to a particular diagnostic code (5293) was made 
effective.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, DC 5293).  These changes were 
incorporated in the changes made to all of the spinal rating 
criteria, which became effective on September 26, 2003.  See 
68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, DCs 5235-5243).  

VA General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether application of the 
revised version would produce retroactive results.  A new 
rule may not extinguish any rights or benefits the claimant 
had prior to enactment of the new rule.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  

However, if the revised version of the regulation is more 
favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g), can be no earlier than the effective 
date of that change.  VA can apply only the earlier version 
of the regulation for the period prior to the effective date 
of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

As previously noted herein, the Veteran's service-connected 
low back disability is currently rated as follows:  20 
percent from July 19, 1999 to July 8, 2008 and 40 percent 
since July 9, 2008.  Because these evaluations are based on 
the initial grant of service connection for this disability, 
the Board must consider the entire appeal period.  Further, 
the Board will adjudicate these initial evaluation issues 
based on all the applicable versions of the spinal rating 
criteria.  

Entitlement to a Rating in Excess of 20 Percent
From July 19, 1999 to July 8, 2008

The Veteran contends that, between July 19, 1999 and July 8, 
2008, his service-connected low back disability was worse 
than the currently-assigned 20 percent rating.  The next 
higher evaluation of 40 percent under the "old" spinal 
rating criteria requires, in relevant part, evidence of 
severe limitation of motion of the lumbar spine 38 C.F.R. 
§ 4.71a, DC 5292.  

After reviewing the applicable rating criteria, and the 
reported objective findings and the subjective complaints, 
the Board is of the opinion that a 40 percent evaluation, but 
no more, is warranted for his back disability under this 
particular pre-amended diagnostic code.  In this regard, the 
Board notes that, between July 19, 1999 and July 8, 2008, 
significant back pain was reported. In fact, he received 
epidural shots to alleviate his back pain in November 2003, 
June 2004, September 2004, April 2005, September 2005, 
January 2006, May 2006, August 2006, November 2006, March 
2007, and July 2007.  

At the January 2005 VA examination, the Veteran related that 
he had had low back pain since his injury in service and that 
he received epidurals for this disorder every 3-4 months.  A 
physical examination revealed pain throughout range of motion 
testing.  It was also noted that there was additional 
limitation of motion following repetitive use, which included 
a 50 percent decrease in lumbar range of motion, as well as 
increased fatigue, incoordination, and weakness.  The VA 
examiner commented that the Veteran suffered from flare-ups 
which occurred several times during the day, lasted 
approximately one to two hours, and involved up to a 
50 percent decease in range of motion as well as increased 
fatigue, incoordination, and weakness of the lumbar spine. 

The Board finds the Veteran' complaints of significant back 
pain and demonstrated reduction in range of motion testing 
due to pain, in addition to the regular need for epidural 
shots, satisfies the criteria for "severe" limitation of 
motion under DC 5292.  As such, a rating of 40 percent is 
warranted from July 19, 1999 to July 9, 2008.  

Entitlement to a Rating in Excess of 40 Percent for the 
Entire Appeal Period

Next, the Board will consider whether the Veteran is entitled 
to an evaluation higher than 40 percent for any portion of 
the appeal period (to include at any time since July 19, 
1999).  In order to support a rating in excess of 40 percent 
under the "old" rating criteria, the evidence must show the 
following: 
 
*	unfavorable ankylosis of the lumbar spine [50 percent 
under 38 C.F.R. § 4.71a, DC 5289 (2003)]; or 
*	pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief [60% under 38 C.F.R. § 4.71a, DC 
5293 (2002)]; or 
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks 
during the past 12 months [60% under 38 C.F.R. § 4.71a, 
DC 5293 (2003)].  

Note (1) following 38 C.F.R. § 4.71a, DC 5293 (2003) defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

After a review of the claims file, the Board finds that the 
competent evidence of record does not support a rating in 
excess of 40 percent, under the "old" rating criteria for 
any portion of the appeal period.  Initially, the Board notes 
that 40 percent is the maximum rating provided under DCs 5292 
for limitation of motion and 5295 for lumbosacral strain; 
therefore, higher ratings would not be available under these 
diagnostic codes regardless of the level of disability.  See 
38 C.F.R. § 4.71a, DCs 5292 & 5295 (2003).  

Next, the evidence of record does not demonstrate ankylosis 
of his spine. Ankylosis is defined as a fixation of the 
joint. While range of motion was limited at his January 2005 
VA examination, the level of range of motion did not indicate 
a fixation of the spine.  Furthermore, the July 2008 VA 
examiner reported that there was no ankylosis of the lumbar 
spine. Therefore, a higher rating is not warranted for 
unfavorable ankylosis of the lumbar spine under the "old" 
DC 5289.  See 38 C.F.R. § 4.71a, DC 5289 (2003).  

As will be discussed in further detail below, some 
neurological symtomatology has been shown, including 
complaints of bilateral lower extremity weakness.  Of 
particular significance to the Board in this regard is the 
fact that, despite a finding of abnormal decreased sensory 
function in stocking like distribution to the knees at a July 
2008 VA examination, the examiner opined that this pathology 
is not related to the Veteran's service-connected low back 
disorder but is, instead, a separate entity.  Significantly, 
without evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief-
specifically associated with the service-connected low back 
disability, the next higher rating of 60 percent, pursuant to 
the "old" rating criteria is not warranted.  See 38 C.F.R. 
§ 4.71a, DC 5293 (2002).  

Further, the Board finds that a disability rating greater 
than 40 percent for the service-connected low back disability 
is also not warranted, for any portion of the appeal period, 
pursuant to the initially revised DC 5293 (for the period 
from September 23, 2002 to September 25, 2003).  
Specifically, according to this initial revision, 
intervertebral disc syndrome was to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).  

The evidence does not establish incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months, as defined by Note 1 to DC 5293.  Although 
incapacitating episodes were noted at the January 2005 VA 
examination, they were not sufficient to meet the 
requirements of a 60 percent rating.  For example, the 
Veteran reported that his incapacitating episodes resulted in 
his lying in bed for approximately 24 hours, one to two times 
per month, over the past twelve months.  At most, this would 
result in his being placed on bed rest for 24 days per year.  
As such, he did not demonstrate that he necessitated 6 weeks 
of prescribed bed rest at his January 2005 VA examination.

Furthermore, although the Veteran denied incapacitating 
episodes at his July 2008 VA examination, he indicated that 
at times of pain, he did require bed rest.  He further 
testified, at his July 2009 BVA hearing, that his family 
doctor had prescribed him bed rest. A July 2009 letter, 
submitted by the private treating physician, indicated that 
the Veteran was to rest his back multiple times during the 
day.  There was no indication that he was prescribed bed rest 
for a period of at least six weeks during the past 12 months.  

Additionally, the Board will consider whether separate 
evaluations for chronic orthopedic and neurologic 
manifestations of the service-connected back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, results in a higher combined disability 
rating.  38 C.F.R. § 4.71a, DC 5293 (2003).  

With regard to the chronic orthopedic manifestations of the 
Veteran's back disability, as noted above, pursuant to this 
opinion, he is already in receipt of a 40 percent rating 
under DC 5292, for the entire rating period on appeal.  
Moreover, no other orthopedic diagnostic codes warrant a 
higher evaluation.  

The Board will now determine an appropriate rating for his 
neurological manifestations of his back disability.  Right 
lower extremity weakness was noted in an October 2002 VA 
treatment record. An April 2003 VA treatment record noted  
reduced motor strength on his right lower extremity.  He 
complained of occasional radiation to his right lower 
extremity at a November 2003 VA treatment visit.  At his 
January 2005 VA examination, neurologic findings revealed 
that sensory and motor function were intact, bilaterally, in 
his lower extremities. 

He complained of chronic bilateral lower extremity weakness 
at a November 2007 VA treatment visit.  Lower extremity 
weakness was also noted in a June 2009 private treatment 
note. Upon neurological examination at his July 2008 VA 
examination, motor function and sensory function of the upper 
extremities were within normal limits. Although motor 
function of the lower extremities was normal, sensory 
function was abnormally decreased to light touch in stocking 
like distribution to the knees. The VA examiner opined that 
his abnormal lower extremity sensory dysfunction was not 
related to his back disorder, but rather was a separate 
entity.  Based on the VA examiner's opinion, the Board finds 
that although neurological symptomatology has been 
demonstrated throughout the appeal, these symptoms are not 
related to his service-connected back.  Thus, a separate 
rating for neurologic findings is not warranted. 

As a separate neurological evaluation is not warranted, the 
single 40 percent evaluation remains intact throughout the 
entire period on appeal.  For the reasons already discussed, 
there is no basis for an evaluation in excess of that amount 
under the relevant "old" diagnostic codes.  

With regard to the diagnostic criteria pertinent to spinal 
disabilities, which were again revised effective September 
26, 2003, the Board notes that, in order to warrant a higher 
rating, under these most recent regulations, the evidence 
must show:

*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months (60 percent); or, 
*	objective neurological abnormalities (Pursuant to Note 
(1)).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

After a careful review of the evidence of record, the Board 
finds that a rating in excess of 40 percent, under the 
amended regulations, for a low back disability, is not 
warranted for any period of the appeal. 

The Board will first consider whether a higher rating is 
warranted based on ankylosis of the entire thoracolumbar 
spine.  As previously noted, while range of motion was 
limited at his January 2005 VA examination, the level of 
range of motion did not indicate a fixation of the spine.  
Furthermore, the July 2008 VA examiner reported that there 
was no ankylosis of the lumbar spine. As unfavorable 
ankylosis of the entire thoracolumbar spine has not been 
demonstrated, a 50 percent rating is not for application.  

With respect to intervertebral disc syndrome, as previously 
discussed, incapacitating episodes resulting in prescribed 
bed rest for a period of at least six weeks during the past 
12 months, has not been demonstrated.  Therefore, a higher 
rating based on incapacitating episodes is not warranted.  

Next, he complained of significant back pain at his January 
2005 and July 2008 VA examinations, and at various outpatient 
treatment visits.  Furthermore, he reported, and the record 
demonstrates, that he underwent numerous epidural shots in an 
effort to alleviate his back pain. 

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  His reports of back pain are consistent 
with the evidence of record and are found to be credible.  
However, despite the complaints and findings of pain as noted 
above, the evidence does not establish additional functional 
impairment such to support the next-higher 50 percent 
evaluation. 

After additionally considering Note (1), the Board finds that 
a separate rating for neurological abnormality is not 
warranted.  As previously mentioned, he reported on numerous 
occasions neurological symptomatology associated with his 
lower extremities. A July 2008 VA examiner however, opined 
that his abnormal lower extremity sensory dysfunction was not 
related to his back disorder, but rather was a separate 
entity. As there is no opinion to the contrary, the Board 
finds that a neurological disorder associated with his back 
disability has not been diagnosed.  Thus, the evidence does 
not support a separate rating based on neurological 
impairment.  

In sum, after a careful review of the evidence of record, the 
Board finds that a rating in excess of 40 percent is not 
warranted, under either the amended or the pre-amended 
regulations, for any period on appeal.  In reaching this 
conclusion, the Board finds that the 40 percent rating 
assigned throughout the current appeal period adequately 
portrays the extent of the functional loss "in terms of the 
degree of additional range-of-motion loss due to pain on use 
or during flare-ups" that the Veteran experiences as a 
consequence of use of his low back.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  See also 38 C.F.R. § 4.59 (2008).  

Thus, the Board finds that the preponderance of the evidence 
is against the claim for a rating greater than 40 percent for 
any portion of the appeal period.  The benefit of the doubt 
rule is not applicable.  

In reaching this conclusion, the Board has also considered 
the Veteran' statements that his disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of this disorder-according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).  

Such competent evidence-concerning the nature and extent of 
the Veteran's back disability-has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and that 
the appeal for an increased rating greater than 40 percent 
for any portion of the appeal period is denied.  

The Board has further considered whether referral under the 
provisions of 38 C.F.R. § 3.321(b)(1)(2008) is warranted.  
However, the weight of evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  

The Board recognizes that a July 2008 VA examiner commented 
that the effect of the Veteran's back disability, on his 
usual occupation, was that he was "disabled."  He further 
indicated that the Veteran experienced marked limitation in 
his ability to ambulate and do any exertional activities.  
The Board finds however, that the Veteran's symptoms have 
been adequately considered by the schedular rating. 
Specifically, the scheduler rating criteria for joint 
disabilities contemplates not only limitation of motion but 
other limitations due to factors that include pain, swelling, 
deformity, atrophy, instability of station, disturbance of 
locomotion, and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45(f).  

Moreover, the medical records do not indicate that his 
disorder has necessitated frequent periods of 
hospitalization.  Hence, referral for consideration of an 
extra-schedular evaluation is not warranted for any portion 
of the appeal period.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the 
initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and he was afforded VA 
examinations in January 2005 and July 2008.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  


ORDER

A 40 percent rating, but no more, for residuals of a low back 
injury, with spondylolisthesis of L5 on S1, retrolisthesis of 
L1 on L2, scoliosis, and DDD of the thoracolumbar spine, from 
July 19, 1999 to July 8, 2008, is granted, subject to the 
rules governing payment of monetary benefits.

A rating in excess of 40 percent for residuals of a low back 
injury, with spondylolisthesis of L5 on S1, retrolisthesis of 
L1 on L2, scoliosis, and DDD of the thoracolumbar spine, 
since July 9, 2008, is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


